DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 22, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US Pub. No. 2010/0139110).

With respect to claim 1, Germain discloses an electrical color chart tape measure apparatus (10) comprising a tape housing (30), the tape housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side, the housing front side having a blade aperture extending therethrough adjacent the housing bottom side (See Figure 3); a tape blade (20) coupled within the tape housing, the tape blade (2) being slidably extendable and retractable through the blade aperture (Paragraph [0034]), the tape blade having a blade top side with a plurality of hash markings (120) and a plurality of corresponding numerical inch measurement markings (44); a claw (80) coupled to the tape blade, the claw being coupled to a distal end of the tape blade (Figure 3); a plurality of color indicators (Paragraph [0037]) coupled to the tape blade, the plurality of color indicators being coupled between the plurality of numerical inch measurement markings (Figure 1); and a color chart (42) coupled to the tape housing and having a low voltage color key and a high voltage color key corresponding with the plurality of color indicators.  


Germain does not disclose the color chart being coupled to the right side of the housing or each color indicator being obround as recited in claims 1 and 2.

With regards to claims 1 and 2: coupling the color chart on the side of the housing and providing obround color indicators, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the high/low voltage color key is provided to the user, as already suggested by Germain, 2) the color chart and color indicators claimed by Applicant and the color chart and color indicators used by Germain are well known alternate types of color charts and color indicators which will perform the same function, if one is replaced with the other, of providing the user a low/high voltage key, and 3) the use of the particular type of color chart and color indicators by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of color chart and color indicators that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to provide the user a low/high voltage key as already suggested by Germain.







Regarding the plurality of color indicators being obround as recited in claim 2: Germain teaches the plurality of color indicators disposed on the tape blade, but does not specify the particular configuration being claimed. The use of obround color indicators, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the color indicators disclosed by Germain as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

Referring to claim 3, Germain teaches an electrical color chart tape measure apparatus (10) further comprising the plurality of color indicators (42, 44, 45) comprising a plurality of low voltage color indicators and a plurality of high voltage color indicators, the plurality of color indicators 7having one low voltage color indicator and one high voltage color indicator between each pair of adjacent numerical inch measurement markings (Paragraph [0036] and [0038]).
  
In regards to claim 4, Germain shows an electrical color chart tape measure apparatus (10) further comprising the plurality of low voltage color indicators being disposed between the midline and a right blade edge of the tape blade and the plurality of high voltage color indicators being disposed between the midline and a left blade edge of the tape blade (Figure 1).



With respect to claim 5, Germain discloses an electrical color chart tape measure apparatus further comprising the plurality of color indicators not interfering with the plurality of hash markings, a plurality of half-inch markings of the plurality of hash markings contacting the plurality of color indicators (Figure 1).

Referring to claim 6, Germain sets forth an electrical color chart tape measure apparatus further comprising a thumb lock coupled to the tape housing, the thumb lock extending through a lock slot of the housing front side to selectively prevent and allow the tape blade from extending or retracting through the blade aperture (Conventional mechanism known and readily available in the art, Paragraph [0034]).  

In regards to claim 7, Germain teaches an electrical color chart tape measure apparatus of claim 1 further comprising a belt clip coupled to the tape housing, the belt clip being coupled to the housing left side (Conventional mechanism known and readily available in the art, Paragraph [0034]).  

Regarding claim 8, Germain shows an electrical color chart tape measure apparatus further comprising the belt clip having a curved portion extending from the tape housing, a straight return portion leading back to the tape housing, and a lip portion angled away from the tape housing, the return portion having a clip aperture extending therethrough (Conventional mechanism known and readily available in the art, Paragraph [0034]).  


Germain discloses the invention substantially as claimed, however, does not disclose the thumb lock and the belt clip as claimed.  Official Notice is taken that all these features are old, well-known and readily available in the tape measuring art.  It is known to use a thumb lock to frictionally lock the tepa in place during use. It is known to use a belt clip for the purpose of hands-free portability and securing to the user’s belt.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any or all the features in combination with the Germain apparatus for the purpose of enhancing the tool.


With regards to claim 9, Germain discloses an electrical color chart tape measure apparatus (10) comprising a tape housing (30), the tape housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a 8housing right side (Figure 3), the housing front side having a blade aperture extending therethrough adjacent the housing bottom side (Figure 3); a tape blade (20) coupled within the tape housing, the tape blade (20) being slidably extendable and retractable through the blade aperture, the tape blade having a blade top side with a plurality of hash markings and a plurality of corresponding numerical inch measurement markings (Figure 3); a claw (80, 82) coupled to the tape blade, the claw being coupled to a distal end of the tape blade; a thumb lock (conventional to the art) coupled to the tape housing, the thumb lock extending through a lock slot of the housing front side to selectively prevent and allow the tape blade from extending or retracting through the blade aperture (Conventional to the art); a belt clip (conventional to the art) coupled to the tape housing, the belt clip being coupled to the housing left side, the belt clip having a curved portion extending from the tape housing, a straight return portion leading back to the tape housing, and a lip portion angled away from the tape housing, the return portion having a clip aperture extending therethrough (Conventional to the art); a plurality of color indicators (42, 44, 45) coupled to the tape blade (20), the plurality of color indicators being coupled between the plurality of numerical inch measurement markings, the plurality of color indicators comprising a plurality of low voltage color indicators and a plurality of high voltage color indicators, the plurality of color indicators having one low voltage color indicator and one high voltage color indicator between each pair of adjacent numerical inch measurement markings, the plurality of low voltage color indicators being disposed between the midline and a right blade edge of the tape blade and the plurality of high voltage color indicators being disposed between the midline and a left blade edge of the tape blade, the plurality of color indicators not interfering with the plurality of hash markings, a plurality of half-inch markings of the plurality of hash markings contacting the plurality of color indicators (Paragraph [0036] and [0038]). 

With regards to claim 9: coupling the color chart on the side of the housing and providing obround color indicators, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the high/low voltage color key is provided to the user, as already suggested by Germain, 2) the color chart and color indicators claimed by Applicant and the color chart and color indicators used by Germain are well known alternate types of color charts and color indicators which will perform the same function, if one is replaced with the other, of providing the user a low/high voltage key, and 3) the use of the particular type of color chart and color indicators by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of color chart and color indicators that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to provide the user a low/high voltage key as already suggested by Germain.

Regarding the plurality of color indicators being obround: Germain teaches the plurality of color indicators disposed on the tape blade, but does not specify the particular configuration being claimed. The use of obround color indicators, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the color indicators disclosed by Germain as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US Pub. No. 2010/0139110) in view of Simmons (US 5,884,408).

With respect to claim 1, Germain discloses an electrical color chart tape measure apparatus (10) comprising a tape housing (30), the tape housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side, the housing front side having a blade aperture extending therethrough adjacent the housing bottom side (See Figure 3); a tape blade (20) coupled within the tape housing, the tape blade (2) being slidably extendable and retractable through the blade aperture (Paragraph [0034]), the tape blade having a blade top side with a plurality of hash markings (120) and a plurality of corresponding numerical inch measurement markings (44); a claw (80) coupled to the tape blade, the claw being coupled to a distal end of the tape blade (Figure 3); a plurality of color indicators (Paragraph [0037]) coupled to the tape blade, the plurality of color indicators being coupled between the plurality of numerical inch measurement markings (Figure 1); and a color chart (42) coupled to the tape housing and having a low voltage color key and a high voltage color key corresponding with the plurality of color indicators.  

Germain does not disclose the color chart being coupled to the right side of the housing or each color indicator being obround as recited in claims 1 and 2.

	Regarding the color chart on the right side of the housing: Simmons discloses a color-coded measuring device comprising a tape housing (30) provided with a color chart (36) on the right side of the housing (See Figure 3) in order to permit an easy, accurate and convenient correlation of color and measuring indicia (Column 1, line 23 – 25). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Germaine by adding a color-coded chart to the side of the housing as taught by Simmons in order to permit an easy, accurate and convenient correlation of color and measuring indicia (Column 1, line 23 – 25).




In regards to the obround color indicators: the combination of Germaine and Simmons teach a color-coded chart provided with rectangular color-coded indicators (See Figure 3). However, the use of an obround shape, absent any criticality, is only considered to be an obvious modification of the shape or configuration of the color coded indicators disclosed by Germain that a person having ordinary skill in the art at the time the invention was made would have found obvious to provide since the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US Pub. No. 2010/0139110) in view of Simmons (US 5,884,408), as applied to claims 1 and 2 above, and further in view of Panosian (US 6,962,002).

The combination of Germain and Simmons disclose an apparatus as recited in paragraph 5 above. 

The combination of Germain and Simmons does not disclose the thumb lock and belt clip as recited in claims 6 – 8. 



Referring to claim 6, the combination of Germain and Simmons sets forth an electrical color chart tape measure apparatus as recited above, but fail to explicitly teach a thumb lock coupled to the tape housing. Panosian discloses a measuring tool comprising a tape housing (10a) comprising a measuring chart (16) coupled to the side of the housing and further comprising a thumb lock (12) extending through a lock slot of the housing front side to selectively prevent and allow the tape blade from extending or retracting through the blade aperture (Figure 1) in order to prevent the retractable tape from retracting during use (See Column 5, lines 6 – 10). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Germaine and Simmons by providing a thumb lock as taught by Panosian in order to in order to prevent the retractable tape from retracting during use (See Column 5, lines 6 – 10).

In regards to claim 7, Panosian teaches a measuring tool further comprising a belt clip (36) coupled to the tape housing, the belt clip being coupled to the housing left side for attaching the tool to a belt (See Column 6, lines 24 – 31). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Germaine and Simmons by providing a belt clip as taught by Panosian in order to in order to attach the tool to a belt (See Column 6, lines 24 – 31).





Regarding claim 8, Germain, Simmons and Panosian disclose an apparatus further comprising the belt clip having a curved portion extending from the tape housing, a straight return portion leading back to the tape housing, and a lip portion angled away from the tape housing, the return portion having a clip aperture extending therethrough (See Figure 6).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the claimed subject matter:
Vectored Jr. (US 8,789,286)
Black (US Pub. No. 2009/0265951)
Walker (US 4,811,489)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 20, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861